Case 1:21-cv-22585-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 1 of 12

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
Case No.: -CIV
Cinthia Gonzalez
Plaintiff,
Vv.

Tri-City Electric Co., INC.

Defendant.
/

 

COMPLAINT
COMES NOW the Plaintiff, Cinthia Gonzalez (hereafter “Plaintiff’), by and through the
undersigned counsel, hereby files this Complaint and sues Defendant, Tri-City Electric Co., Inc.

(hereafter “Defendant”), and in support avers as follows:

JURISDICTION, PARTIES AND VENUE

1. This is an action by the Plaintiff and other similarly-situated individuals for damages
exceeding the jurisdictional limits of this Court excluding attorney’s fees or costs for
damages pursuant to 28 U.S.C. Sections 1331 and 1343, in as much as the matter in
controversy is brought pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C.
Sections 2000¢ et seq., and Section 760.10 of the Florida Statutes to redress injury done to
Plaintiff by the Defendant for discriminatory treatment on the basis of gender and sexual
harassment found on Plaintiffs complaint of discrimination in the workplace.

2. Plaintiff is a resident of Miami-Dade County, Florida and Defendant is situated in Miami-
Dade County, Florida, within the jurisdiction of this Honorable Court.

3. Defendant is a Florida Corporation doing business in Miami-Dade County, Florida.
Case 1:21-cv-22585-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 2 of 12

4. Defendant is a “person” and/or an “employer” pursuant to Title VII of the Civil Rights Act
of 1964, 42 U.S.C. Sections 2000¢e et seq., since it employs fifteen or more employees for
the applicable statutory period; and it is subject to the employment discrimination
provisions of the applicable statute.

5. Defendant is a “person” within the purview of Title VII of the Civil Rights Act of 1964,
42 U.S.C. Sections 2000e et seq.

6. Atall times material hereto Defendant is an “employer” within the meaning of Title VII of
the Civil Rights Act of 1964, 42 U.S.C. Sections 2000e et seq.

7. At all times hereto, Plaintiff was an “employee” within the meaning of Title VII of the
Civil Rights Act of 1964, 42 U.S.C. Sections 2000e et seq.

8. Defendant is a “person” and/or “employer” pursuant to the Florida Civil Rights Act of
1992, Fla. Stat. Section 760.01, et.seq., since it employs fifteen or more employees for the
applicable statutory period; and it is subject to the employment discrimination provisions
of the applicable statute, the FCRA.

9. Defendant is a “person” within the purview of the Florida Civil Rights Act of 1992, Fla.
Stat. Section 760.01, et seq.

10. At all times material hereto Defendant is an “employer” within the meaning of the Florida
Civil Rights Act of 1992, Fla. Stat. Section 760.01 et seq.

11. At all times hereto, Plaintiff was an “employee” within the meaning of the Florida Civil
Rights Act of 1992, Fla. Stat. Section 760.01 et seq.

12. Plaintiff is a female former employee of the Defendant is a member of a class of persons

protected from discrimination in her employment.
Case 1:21-cv-22585-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 3 of 12

13. Plaintiff previously filed a timely charge of employment discrimination with the Equal
Employment Opportunity Commission and the Florida Commission on Human Relations,
the agencies which are responsible for investigating claims of employment discrimination.

14. All conditions precedent for the filing of this action before this Court have been previously
met, including the exhaustion of all pertinent administrative procedures and remedies.

FACTUAL ALLEGATIONS

15. On or around February 2020, the Plaintiff began her employment with the Defendant as an
Electrician Apprentice.

16. On or around April 14, 2020, the Plaintiff was assigned to work with Jairo Bernal (Bernal).

17. The Plaintiff was the only woman working in her workspace.

18. One day at work, while the Plaintiff was the only person inside with Bernal, Bernal told
the Plaintiff “Aside from being pretty, you smell good” and then asked, “are you okay”.

19. One day at work, Bernal unilaterally grabbed the Plaintiff’s left hand to help the Plaintiff
get down from a ladder. Bernal told the Plaintiff that the Plaintiff should call Bernal every
time the Plaintiff gets down from a ladder and the Plaintiff responded that the Plaintiff was
able to get down by herself.

20. Bernal continued to tell inappropriate comments to the Plaintiff.

21. On April 17, 2020, the Plaintiff received a message from Bernal and the message stated
“Hello Cinthia is that you?” and the Plaintiff did not respond.

22. On April 20, 2020, the Plaintiff asked Tom Garcia if the Plaintiff may not work with Bernal

any longer. Tom Garcia told the Plaintiff that the Plaintiff had to work with Bernal.
Case 1:21-cv-22585-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 4 of 12

23. One day at work, Bernal told the Plaintiff that his weekend was long because Bernal did
not see the Plaintiff on the weekend, Bernal enjoyed the Plaintiff's company, and Bernal
liked to work with the Plaintiff.

24. One day at work, Bernal inquired about the Plaintiff's lunch plans; the Plaintiff informed
Bernal the Plaintiff was married, and the Plaintiff's husband prepared her lunch. Bernal
continued to invite the Plaintiff to his house to exercise in a local park. The Plaintiff refused
the invitation.

25. On April 20, 2020, later in the day, Bernal told the Plaintiff that “she is hot’. Bernal
mentioned when he is with Plaintiff the time flies and the Plaintiff makes Bernal nervous.
Bernal also said “this type of work is not for you, you deserve better. You are pretty and it
will not be difficult for you to find a man who gives you everything you need.” The Plaintiff
responded that she does not need anything from a man and Bernal told the Plaintiff not to
tell Tom Garcia about the conversation.

26. Bernal invited the Plaintiff for lunch again and the Plaintiff refused again. Bernal sent
Plaintiff a message saying, “not to go out in the sun so her temperature does not rise”. The
Plaintiff did not respond to the text message and Bernal inquired to the reason for the lack
of response. Bernal asked the age of the Plaintiff and insinuated the Plaintiff was younger.

27. Bernal again invited the Plaintiff to his home and to exercise in a local park. The Plaintiff
did not respond and did not attend work the next day because the Plaintiff was nervous
Bernal will make another pass at the Plaintiff.

28. On April 22, 2020, Bernal told the Plaintiff “I missed you and yesterday was not the same
without you”. Bernal asked if the Plaintiff missed him, and the Plaintiff replied “No”.

Bernal again invited the Plaintiff to lunch and the Plaintiff refused. Bernal kept track of the
Case 1:21-cv-22585-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 5 of 12

Plaintiff and the Plaintiff felt Bernal was acting like a husband instead of a coworker. The
Plaintiff received another text message while driving home from Bernal and the Plaintiff
refused to answer.

29. On April 23, 2020, the Plaintiff spoke with Tom Garcia and showed him all of the text
messages. Tom Garcia said he was going to report the incidents to Arnold Abreu, the
manager. Bernal was transferred but transferred back to work with the Plaintiff weeks later.
Bernal continues his inappropriate conduct with the Plaintiff, and nothing has been done
to stop the inappropriate conduct received by the Plaintiff.

30. On or around March 12, 2020, the Plaintiff was told by the Plaintiff's supervisor that the
supervisor received a letter from company stating the Plaintiff had be laid off. The Plaintiff
was not given a reason as to the reason for the Plaintiff's termination.

31. As a result of Defendant’s discriminatory and retaliatory treatment of the Plaintiff based
on her sex, the Plaintiff has suffered damages and was forced to retain undersigned
counsel.

COUNTI
SEXUAL HARASSMENT
32. Plaintiff reasserts her allegations in paragraph 1-31 as fully set forth herein.
33. Section 2000e-2 of Title VII of the Civil Rights Act of 1964 states in relevant part:
“(1) ‘It shall be an unlawful employment practice for an employer:
(a) To fail or refuse to hire or to discharge any individual, or otherwise to
discriminate against any individual with respect to compensation, terms,

conditions, or privileges of employment, because of such individual’s
race, color, religion, sex, national origin.”

34. As part of its prohibitions, Title VII prohibits sexual harassment.
Case 1:21-cv-22585-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 6 of 12

35. The conduct to which Plaintiff was subjected was severe, pervasive, physically threatening,
humiliating, and unreasonably interfered with Plaintiff's work performance violation of
Title VII.

36. The sexually harassing conduct to which Plaintiff was subjected was perpetrated against as
a result of her sex (female) and constituted actionable sexual harassment.

37. Defendant’s alleged basis for its adverse conduct against Plaintiff and Plaintiff’s
constructive discharge are pre-textual and asserted only to cover up the harassing,
discriminatory, and retaliatory nature of its conduct.

38. Even if Defendant could assert legitimate reasons for its adverse actions against Plaintiff
and Plaintiffs constructive discharge, which reasons it does not have, Defendant’s sexually
harassing conduct toward Plaintiff, and the aforementioned sexual comments/conduct and
advances were also motivating factors for Defendant’s adverse conduct toward Plaintiff
and Plaintiff's constructive discharge.

39. As a result of the sexually harassing conduct to which the Plaintiff was subjected and the
adverse employment actions suffered by Plaintiff related thereto, Plaintiff has experienced
and will continue to experience significant financial and economic loss in the form of lost
wages and lost benefits. Plaintiff has also experienced and will continue to experience
emotional anguish, pain and suffering and loss of dignity damages. Plaintiff according
demands lost economic damages in the form of back-pay and front-pay, interest, lost
benefits, and compensatory damages.

40. Plaintiff also requests punitive damages based on Defendant’s intentional, willful, wanton
and malicious conduct.

41. Plaintiff further seeks her attorney’s fees and cost as permitted by law.
Case 1:21-cv-22585-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 7 of 12

WHEREFORE, Plaintiff respectfully requests for the entry of a judgment against
Defendant and an award of economic damages in the form of back-pay and front-pay, lost wages,
interest, lost benefits, as well as compensatory damages, punitive damages and attorney’s fees and

cost as a result of Defendant’s conduct in violation of Title VII.

COUNT U
SEX/GENDER DISCRIMINATION

42. Plaintiff reasserts her allegations in paragraph 1-31 as fully set forth herein.
43. Section 2000e-2 of Title VII of the Civil Rights Act of 1964 states in relevant part:
“(1) ‘It shall be an unlawful employment practice for an employer:

(b) To fail or refuse to hire or to discharge any individual, or otherwise to
discriminate against any individual with respect to compensation, terms,
conditions, or privileges of employment, because of such individual’s
race, color, religion, sex, national origin.”

44. Title VII accordingly prohibits discrimination based on sex.

45. The treatment to which Plaintiff was subjected by Defendant as set forth above and
incorporated herein, was the result of Plaintiffs sex/gender, which male individuals were
not and would not have been subjected, in violation of Title VII.

46. Defendant’s alleged basis for its adverse conduct against the Plaintiff and Plaintiff's
constructive discharge are pre-textual and asserted only to cover up the discriminatory
nature of its conduct.

47. Even if Defendant could assert legitimate reasons for its adverse actions against Plaintiff
and Plaintiff's constructive discharge, which reasons it does not have, Defendant’s sexually
harassing conduct toward Plaintiff, and the aforementioned sexual comments/conduct and

advances were also motivating factors for Defendant’s adverse conduct toward Plaintiff

and Plaintiff's constructive discharge.
Case 1:21-cv-22585-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 8 of 12

48. As a result of the sexually harassing conduct to which the Plaintiff was subject and the
adverse employment actions suffered by Plaintiff related thereto, Plaintiff has experienced
and will continue to experience significant financial and economic loss in the form of lost
wages and lost benefits. Plaintiff has also experienced and will continue to experience
emotional anguish, pain and suffering and loss of dignity damages. Plaintiff accordingly
demands lost economic damages in the form of back-pay and front-pay, interest, lost
benefits, and compensatory damages.

49. Plaintiff also requests punitive damages based on Defendant’s intentional, willful, wanton
and malicious conduct.

50. Plaintiff further seeks her attorney’s fees and cost as permitted by law.

WHEREFORE, Plaintiff respectfully requests for the entry of a judgment against
Defendant and an award of economic damages in the form of back-pay and front-pay, lost wages,
interest, lost benefits, as well as compensatory damages, punitive damages and attorney’s fees and
costs as a result of Defendant’s conduct in violation of Title VII.

COUNT Il
SEXUAL HARASSMENT UNDER THE FCRA

51. Plaintiff reasserts her allegations in paragraphs 1- 31 as fully set forth herein.
52. Section 760.10 of the FCRA states in relevant part:
“(1) It is unlawful employment practice for an employer:

(a) To discharge or to fail or refuse to hire any individual, or otherwise to
discriminate against any individual with respect to compensation, terms,
conditions, or privileges of employment, because of such individual’s
race, color, religion, sex, national origin, age, handicap, or marital

status.”

53. As part of its prohibitions, the FCRA prohibits sexual harassment.
Case 1:21-cv-22585-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 9 of 12

54. The conduct to which Plaintiff was subjected to was severe, pervasive, physically
threatening, humiliating, and unreasonably interfered with Plaintiff’s work performance in
violation of the FCRA.

55. The sexually harassing conduct to which Plaintiff was subjected was perpetrated against as
a result of her sex (female) and constituted sexual harassment.

56. Defendant’s alleged bases for its adverse conduct against Plaintiff are pre-textual and
asserted only to cover up the harassing, discriminatory, and retaliatory nature of its
conduct.

57. Even if Defendant could assert legitimate reasons for its adverse actions against Plaintiff,
which reasons it does not have, Defendant’s sexually harassing conduct toward Plaintiff,
and the aforementioned sexual comments/conduct and advances were also motivating
factors for Defendant’s adverse conduct toward Plaintiff.

58. As a result of the sexually harassing conduct to which the Plaintiff was subjected and the
adverse employment actions suffered by Plaintiff related thereto, Plaintiff has experienced
and will continue to experience significant financial and economic loss in the form of lost
wages and lost benefits. Plaintiff has also experienced and will continue to experience
emotional anguish, pain and suffering and loss of dignity damages. Plaintiff according
demands lost economic damages in the form of back-pay and front-pay, interest, lost
benefits, and compensatory damages.

59. Plaintiff also requests punitive damages based on Defendant’s intentional, willful, wanton
and malicious conduct.

60. Plaintiff further seeks her attorney’s fees and cost as permitted by law.
Case 1:21-cv-22585-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 10 of 12

WHEREFORE, Plaintiff respectfully requests for the entry of a judgment against
Defendant and an award of economic damages in the form of back-pay and front-pay, lost wages,
interest, lost benefits, as well as compensatory damages, punitive damages.

COUNT IV
SEX/GENDER DISCRIMINATION UNDER FCRA

61. Plaintiff reasserts her allegations in paragraphs 1-31 as fully set forth herein.
62. Section 760.10 of the FCRA states in relevant part
(1) It is an unlawful employment practice for an employer:

(b) To discharge or to fail or refuse to hire any individual, or otherwise to
discriminate against any individual with respect to compensation, terms,
conditions, or privileges of employment, because of such individual’s
race, color, religion, sex, national origin, age, handicap, or marital
status.”

63. The FCRA accordingly prohibits discrimination based on sex.

64. The treatment to which Plaintiff was subjected by Defendant as set forth above and
incorporated herein, was the result of Plaintiffs sex/gender, which female individuals were
not and would not have been subjected, in violation of the FCRA.

65. Defendant’s alleged bases for its adverse conduct against the Plaintiff are pre-textual and
asserted only to cover up the discriminatory nature of its conduct.

66. Even if Defendant could assert legitimate reasons for its adverse actions against Plaintiff,
which reasons it does not have, Defendant’s sexually harassing conduct toward Plaintiff,
and the aforementioned sexual comments/conduct and advances were also motivating
factors of Defendant’s adverse conduct toward Plaintiff.

67. As a result of the sexually harassing conduct to which the Plaintiff was subjected and the

adverse employment actions suffered by Plaintiff related thereto, Plaintiff has experienced

and will continue to experience significant financial and economic loss in the form of lost
Case 1:21-cv-22585-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 11 of 12

wages and lost benefits. Plaintiff has also experienced and will continue to experience
emotional anguish, pain and suffering and loss of dignity damages. Plaintiff accordingly
demands lost economic damages in the form of back pay and front pay, interest, lost
benefits, and compensatory damages.

68. Plaintiff also requests punitive damages based on Defendant’s intentional, willful, wanton

and malicious conduct.

69. Plaintiff further seeks his attorney’s fees and costs as permitted by law.

WHEREFORE, Plaintiff prays for the entry of a judgment against Defendant and an award of
economic damages in the form of back pay and front pay, lost wages, interest, lost benefits, as well
as compensatory damages, punitive damages and attorney’s fees and costs as a result of
Defendant’s conduct in violation of the FCRA.

Retaliation in Violation of Title VII of the Civil Rights Act of 1964
(42 S.C. §§ 2000e et al.)

70. Plaintiff repeats and realleges paragraphs 1 -31 hereof, as if fully set forth herein.

71. Plaintiff engaged in protected activity by refusing sexual advances from Bernal
discriminatory treatment based on Plaintiff’s sex. Specifically, Plaintiff told Bernal to not
touch her and Bernal responded that she will be fired, and she was fired.

72. Plaintiff suffered damages as a result of Defendant unlawful retaliatory actions, including
emotional distress, past and future lost wages and benefits, and the costs of bringing this
action. [OTHER MONETARY DAMAGES OR EQUITABLE RELIEF SOUGHT. ]

73. Defendant intentionally violated Plaintiff rights under Title VII, with malice or reckless
indifference, and, as a result, [is/are] liable for punitive damages.

JURY DEMAND

Plaintiff demands trial by jury of all issues triable as of right by jury

Respectfully submitted

GALLARDO LAWOFFICE, P.A.
Case 1:21-cv-22585-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 12 of 12

8492 SW 8" Street

Miami, Florida 33144
Telephone: (305) 261-7000
Facsimile: (305) 261-0088

By:
Elvis J. Adan, Esq.
Fla. Bar No.: 24223
